SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUNDS: DWS LifeCompass Retirement Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund The following information replaces similar disclosure contained in APPENDIX I-K – UNDERLYING FUNDS OF DWS LIFECOMPASS RETIREMENT FUND, DWS LIFECOMPASS 2015 FUND, DWS LIFECOMPASS 2020 FUND, DWS LIFECOMPASS 2in Part I of the Funds’Statement of Additional Information: The following are the DWS mutual funds, ETFs and other pooled investment vehicles in which the funds may invest. Each DWS mutual fund is managed by Deutsche Investment Management Americas Inc. The other named investment vehicles are managed by the advisor indicated. Central Cash Management Fund DWS Capital Growth Fund DWS Communications Fund DWS Core Equity Fund DWS Core Fixed Income Fund DWS Core Plus Income Fund DWS Diversified Market Neutral Fund DWS EAFE® Equity Index Fund DWS Emerging Markets Equity Fund DWS Enhanced Commodity Strategy Fund DWS Enhanced Emerging Markets Fixed Income Fund DWS Enhanced Global Bond Fund DWS Equity 500 Index Fund DWS Equity Dividend Fund DWS Floating Rate Fund DWS Global Equity Fund DWS Global Growth Fund DWS Global High Income Fund DWS Global Inflation Fund DWS Global Small Cap Growth Fund DWS GNMA Fund DWS Gold & Precious Metals Fund DWS Health Care Fund DWS High Income Fund DWS International Fund DWS International Value Fund DWS Large Cap Focus Growth Fund DWS Large Cap Value Fund DWS Latin America Equity Fund DWS Mid Cap Growth Fund DWS Mid Cap Value Fund DWS Money Market Prime Series — DWS Cash Investment Trust DWS Money Market Series — Institutional Shares DWS RREEF Global Infrastructure Fund July 19, 2013 SAISTKR-117 DWS RREEF Global Real Estate Securities Fund DWS RREEF Real Estate Securities Fund DWS S&P 500 Index Fund DWS Short Duration Fund DWS Small Cap Core Fund DWS Small Cap Growth Fund DWS Small Cap Value Fund DWS Technology Fund DWS Ultra-Short Duration Fund DWS U.S. Bond Index Fund DWS World Dividend Fund series of db-X Exchange-Traded Funds Inc. (managed by DBX Strategic Advisors LLC) series of DBX ETF Trust (managed by DBX Advisors LLC) series of PowerShares DB Multi-Sector Commodity Trust (managed by DB Commodity Services LLC) PowerShares DB G10 Currency Harvest Fund (managed by DB Commodity Services LLC) PowerShares DB Commodity Index Tracking Fund (managed by DB Commodity Services LLC) series of PowerShares DB US Dollar Index Trust (managed by DB Commodity Services LLC) Deutsche Investment Management Americas Inc., DBX Strategic Advisors LLC, DBX Advisors LLC and DB Commodity Services LLC are all subsidiaries of Deutsche Bank AG. Please Retain This Supplement for Future Reference July 19, 2013
